DETAILED ACTION
1.	Claims 7-12 are currently pending. The effective filing date of the present application is 3/11/2014. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 11,263,673. Although the claims at issue are not identical, they are not patentably distinct from each other because claims use similar terms to complete the same function.
17/571763
11,263,673
Claim 7 (Similarly claims 11 and 12)
Claim 1
A purchase information utilization system comprising a processor and a storage unit, the processor executing a program stored in the storage unit to implement:
A purchase information utilization system comprising a processor and a storage unit, the purchase information utilization system executing a program stored in the storage unit to implement:
a reception unit configured to receive, from a terminal device of a consumer, purchase information including a product code, being product identification information obtained through reading a display of a product by the terminal device, and support information of a purchase including a receipt image obtained through photographing a receipt by the terminal device;
a reception unit that receives, from a terminal device of a consumer, purchase information including a product code, being product identification information obtained through photographing a product code displayed on a product by the terminal device, and a receipt image photographed by the terminal device;
a purchase information storage unit configured to store the purchase information received by the reception unit;
a purchase information storage unit that stores the purchase information received by the reception unit;
a content storage unit configured to store the identification information of the product, content related to the product and an issuance condition including an issuance timing of the content in correspondence; and
a content storage unit that stores the identification information of the product, content related to the product and an issuance condition including an issuance timing of the content in correspondence; and
a determination unit configured to, when the reception unit receives information including the product code and the support information as the purchase information, determine that the consumer has purchased the product corresponding to the product code; and
a determination unit that, when the reception unit receives information including the product code and the receipt image as the purchase information, determines that the consumer has purchased the product corresponding to the product code; and
a content provision unit configured to, when the determination unit determines that the consumer has purchased the product, refer to the content storage unit and, in a case that content corresponding to the product has been registered, allows the content to be transmitted to the terminal device based on the issuance timing, 
a content provision unit that, when the determination unit determines that the consumer has purchased the product, refers to the content storage unit and, in a case that content corresponding to the product
has been registered, allows the content to be transmitted to the terminal device based on the issuance timing,

wherein the content is at least any of an evaluation request for the product, a questionnaire and a coupon, and
wherein the issuance timing is a time when a predetermined period of time has elapsed from the time when the reception unit received the product code or a time when a predetermined period of time has elapsed from the time when the reception unit received an image of the product.
wherein the issuance timing is a time when a predetermined period of time has elapsed from the time when the reception unit received the product code or a time when a predetermined period of time has elapsed from the time when the reception unit received an image of the product.


Claim 8
Claim 2
The purchase information utilization system according to claim 7, further comprising: 
The purchase information utilization system according to claim 1, further comprising:
addition unit configured to, when the reception unit receives information of an image related to the product, a comment on the product, or an evaluation of the product from the terminal device of the consumer, add the received information to the purchase information of the product by the consumer stored in the purchase information storage unit, and stores the received information.
addition means that, when the reception unit receives information such as an image related to the product, a comment on the product, or an evaluation of the product from the terminal device of the consumer, adds the received information to the purchase information of the product by the consumer stored in the purchase information storage unit, and stores the received information.
Claim 9
Claim 3
The purchase information utilization system according to claim 7, wherein the content provision unit receives the identification information from the terminal device of the consumer, and provides the terminal device of the consumer with sales promotion information corresponding to the received identification information
The purchase information utilization system according to claim 1, wherein the content provision unit receives the identification information from the terminal device of the consumer, and provides the terminal device of the consumer with sales promotion information corresponding to the received identification information


Claim 10
Claim 4
The purchase information utilization system according to claim 7, wherein:
The purchase information utilization system according to claim 1, wherein:
the support information included in the purchase information received by the reception unit further includes a shopping scene image including an image of the product purchased by the consumer; and
the purchase information received by the reception unit further includes a shopping scene image including an image of the product purchased by the consumer; and
the determination unit determines, when the reception unit receives information including all of the product code, the receipt image and the shopping scene image as the purchase information, that the consumer has purchased the product corresponding to the product code.
the determination unit determines, when the reception unit receives information including all of the product code, the receipt image and the shopping scene image as the purchase information, that the consumer has purchased the product corresponding to the product code.



Allowable Subject Matter
5.	The reason for allowable subject matter of claims 7-12 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In the nearest art, Pinsley 2012/0078682 and Hammond 20080065485, does not teach the limitations, the examiner agrees. Neither Pinsley nor Hammond teaches limitations for processing purchase information including an issuance timing. Upon further searching the examiner could not identify any prior art to teach these limitations. Further, see the record of 16/890769. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention. Additionally, the claims are to a technical improvement to web-based questionnaires; therefore, a practical application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov